       Case 3:16-cv-02435-BRM-DEA Document 255 Filed 11/12/19 Page 1 of 1 PageID: 3524


                                                                                      Sheridan
                                                                                           Mu [rayL
     Christopher D. Hinderliter
     Direct Email: chinderliter@sheridanandmurray.com                                     Protecting People
     Admitted to PA & NJ Bars


           Via ECF                                                          November 7, 2019

           Honorable Douglas E. Arpert, U.S.M.J.                                                         ‘e•
           Clarkson S. fisher Federal Bldg. & U.S. Courthouse
           402 E. State Street
           Trenton, NJ 0860$
                                                                                             NOV 0 2019
                                                                                           DOUGUiS 1. P;il
                                                                                                         r]pi
                     RE:        Lawson, et at v. Praxair, et at
                                Civil Action No. 3:16-cv-02435

           Dear Judge Arpert:

                  This firm represents the Plaintiffs in the above matter. The parties are in receipt of Your
           Honor’s Order dated October 30, 2019 (ECF 248) which extended the fact discovery deadline to
           February 14, 2020 and scheduled a telephonic status conference for December 10, 2019. Please
           accept this letter as a joint request from all parties to extend the remaining case management
           deadlines so that they are phased out from the new fact discovery deadline, as set forth below.

                 1. Telephonic Status Conference: December 10, 2019 at 3:30 p.m. (plaintiff to initiate)

                 2. Fact discovery: February 14, 2020

                 3. Plaintiffs’ expert disclosures and reports: April 14, 2020

                 4. Defendants’ expert disclosures and reports: May 14, 2020

                 5. Third Party Defendants’ expert disclosures and reports: Junc 14, 2020

                 6. Expert depositions: August 14, 2020

                     Thank you for your consideration of this request.

                                                                            Respectfully submitted,

                                                                            /s/ Christopher D. Hinderliter

           cc:       All                      (Via ECF)                     CHRISTOPHER D. HINDERLITER


PH: 215.977.9500                                                                  Mailing address 424 S. Bethlehem Pike, Third Floor
FX: 215.977.9800                                                                                         Fort Washington, PA 19034
                                                                                   Philadelphia office   1845 Walnut Street, 21st Floor
SheridanAndMurray.com                                                                                          Philadelphia, PA 19103
